t c memo united_states tax_court richard w kochansky and monica l miller f k a monica l kochansky petitioners v commissioner of internal revenue respondent docket no filed date richard w kochansky pro_se robert s scarbrough for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge d irvin couvillion pursuant to sec_7443aand rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge couvillion special_trial_judge this matter is before the court on respondent's motion for entry of decision as to which richard w kochansky petitioner has filed an objection in two notices of deficiency respondent determined the following deficiencies additions to tax and penalties for the years indicated additions to tax sec sec sec sec year deficiency a a b dollar_figure dollar_figure dollar_figure dollar_figure -- big_number -- -- dollar_figure big_number -- -- -- at the time the petition was filed petitioners were legal residents of idaho on the date this case was calendared for trial the parties filed with the court a written stipulation to be bound the stipulation there was no evidence adduced on that date other than the stipulation and the exhibits attached thereto unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure the deficiencies additions to tax and penalty for the years and are against richard w kochansky alone for the deficiency addition_to_tax and penalty are against richard w kochansky and monica l miller essentially the stipulation is an agreement by the parties to be bound by the outcome of an appellate case involving petitioner's tax_year which at the time this case was calendared for trial was pending before the united_states court_of_appeals for the ninth circuit the litigation in the appellate case also originated with this court the results of which are set out in kochansky v commissioner tcmemo_1994_ the appeal in that case was not resolved until sometime after the stipulation in the instant case was filed in 92_f3d_957 9th cir the court_of_appeals affirmed in part and reversed in part tcmemo_1994_ regarding petitioner's tax_year the deficiency in tax and the imposition of additions to tax under sec_6651 and sec_6661 were affirmed and the imposition of the addition_to_tax under sec_6653 was reversed the decision as thus modified thereafter became final following petitioner's failure to execute decision documents in the instant case in accordance with the stipulation respondent filed the motion for entry of decision the decision documents prepared by respondent are in accordance with the holding of the court_of_appeals for petitioner's tax_year kochansky v commissioner supra petitioner does not argue to the contrary petitioner objects to respondent's motion for entry of decision on the ground that the court_of_appeals based its holding on the theory that petitioner had made an anticipatory_assignment_of_income to his former spouse and that under the rationale of 281_us_111 such income was taxable to petitioner when the income was subsequently realized even though a portion of this income one-half had been paid to petitioner's former spouse the court_of_appeals affirmed this court's holding that rejected petitioner's contention that the portion of the subject income when realized was taxable_income to his former spouse and was not taxable to petitioner the instant case involves identical payments of income that were the proposed decision which is part of the motion includes concessions by respondent of the sec_6653 addition_to_tax for the tax_year and the penalty under sec_6662 for the and tax years in accord with the court of appeals' opinion respondent further concedes the addition_to_tax under sec_6654 for the tax_year and that petitioner monica l miller is exonerated from liability as an innocent spouse under sec_6013 for the tax_year as a result of this concession as to petitioner monica l miller she executed the decision documents prepared by respondent and is not a party with respect to respondent's motion for entry of decision the stipulation also includes a reduction of the income adjustment against petitioner for the year from dollar_figure determined in the notice_of_deficiency to dollar_figure realized during the years and petitioner in his objection to respondent's motion alleges the case of kochansky v commissioner tcmemo_94_160 pincite_f3d_957 was decided by the court_of_appeals on the sole issue raised of assignment of anticipatory income in those cases pending before this tax_court petitioner has other issues to be raised dealing with tax_liability which were not raised in the court_of_appeals case cited above to wit a community_property issue b sec_1041 petitioner agreed to be bound on the issue of assignment of anticipatory income as presented in the court_of_appeals but never intended to waive other issues in other cases briefly stated petitioner is an attorney who had filed a medical malpractice action in on a contingent_fee basis at the time petitioner was married to carol a kochansky carol petitioner and carol were divorced in in the property settlement between them it was agreed that any fees earned from this litigation net of petitioner's out-of-pocket costs would be paid one-half to petitioner and one-half to carol the medical malpractice case was settled in and a portion of the contingent_fee was paid in of which a portion was paid to petitioner and the remainder was paid to carol pursuant to the property settlement agreement on his income_tax return petitioner reported only the portion of the fee he had received this court and the court_of_appeals for the ninth circuit both held that the property settlement agreement between petitioner and carol constituted an anticipatory_assignment_of_income and under 281_us_111 the total amount of the fee paid during constituted gross_income to petitioner the instant case involves additional_amounts of the contingent_fee from the same medical malpractice case that were paid to petitioner during and half of which were remitted to petitioner's former spouse carol pursuant to the property settlement petitioner in essence is urging a different theory upon which his liability as to the income in question for and should be determined petitioner made the same argument in the court_of_appeals as to his tax_year and that argument was addressed as follows kochansky further argues that under idaho's community_property law idaho code carol had a community_property interest in the contingent_fee at the time of the divorce upon divorce that interest became her sole and separate_property he argues and therefore she is solely responsible for paying tax on her portion of the malpractice contingency fee we decline to consider this argument because kochansky did not raise it in the tax_court and because the necessary facts to support the existence of a community_property interest have not been developed see 896_f2d_1218 9th cir as a general_rule we will not consider an issue raised for the first time on appeal vacated in part on other grounds 925_f2d_356 9th cir kochansky v commissioner f 3d pincite the petition in the instant case contains no allegations that the income at issue in this case constituted community_property income in an amended petition that was subsequently filed no allegations were made with respect to the income being community_property income no motions have been filed by petitioner for leave to file an amended petition in order to allege the character of the income at issue as community_property income the stipulation filed by the parties states in pertinent part the parties hereby agree to be bound to the final outcome of the case of kochansky v commissioner tcmemo_94_160 appeal to 9th circuit_court of appeals pending as to the deficiencies and additions to tax raised in the current proceeding specifically issues that kochansky v commissioner tcmemo_94_160 appeal to 9th circuit_court of appeals pending would control would be a if total receipts to petitioner's richard kochansky's trust account from the mcnary v berghan lawsuit are finally determined to be taxable to petitioner in the above-referenced appealed case they will be additional taxable_income to petitioner in this case in the amounts set forth in paragraph of this stipulation the tax court's final opinion in kochansky v commissioner tcmemo_1994_160 appeal to 9th circuit_court of appeals pending shall for all purposes be dispositive of all questions related to the issues in this case and shall specifically operate as an adjudication on the merits of the settlement issues in this case and shall specifically operate as an adjudication on the merits of the issues herein to the same extent as would a separate opinion on the merits of the questions related to the issues in this case a decision shall be submitted in this case when the decision in kochansky v commissioner tcmemo_1994_160 appeal to 9th circuit_court of appeals pending becomes final under sec_7481 there are no provisions in the stipulation allowing petitioner to place in issue other legal theories that would exonerate him from liability petitioner however contends that on the date the stipulation was filed which was the date the instant case had been calendared for trial the court indicated that petitioner would be entitled to raise other issues specifically petitioner alleges on date at the time and place scheduled for trial in this matter special_trial_judge d irvin couvillion stated that the case would be continued in the event that petitioner desired to raise other issues not before the court_of_appeals said statement is a matter of record but petitioner does not presently have a transcript copy to attach hereto in light of petitioner's intent the direction of judge couvillion and petitioner's right to due process petitioner desires that this case proceed to trial on other issues and that respondent's motion for entry of decision be denied petitioner misconstrues what the court said or indicated at the time the stipulation was filed the court intended to allow petitioner the opportunity to litigate other issues in the instant case which were unrelated to the issues in the case if there were any unrelated issues at the time the court had not compared the opinions of this court and the court_of_appeals as to the case with the pleadings in the instant case for the years and a review of both court opinions regarding petitioner's tax_year and the pleadings in the instant case for the subsequent years indicates that there are no unrelated issues to be heard the instant case involves the same issue that was decided by this court and affirmed by the court_of_appeals 92_f3d_957 9th cir the stipulation in the instant case states unequivocally that the parties agreed to be bound to the final outcome of the case there were no qualifying conditions or provisions in the stipulation of the instant case that would allow petitioner to assert a different legal theory as to the character of the income at issue for the years and a controversy before this court may be settled by agreement of the parties after the parties have entered into a binding settlement agreement the actual merits of the settled controversy are without consequence this court has declined to set_aside a settlement duly executed by the parties and filed with the court in the absence of fraud or mutual mistake 90_tc_315 42_tc_110 petitioner has not established any basis for disavowal of the stipulation that he and respondent mutually assented to the stipulation covers all issues before the court in the instant case petitioner is bound by that agreement he cannot raise other issues that are not in the pleadings or pursue other legal theories that are not in the pleadings and were not allowed in the stipulation respondent's motion for entry of decision will be granted an appropriate order will be issued and decision will be entered for respondent
